Citation Nr: 0914758	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-39 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  This case was remanded by 
the Board in October 2007 for additional development.


FINDING OF FACT

The veteran has a current diagnosis of post-traumatic stress 
disorder (PTSD) that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for service connection for PTSD as the Board 
is taking action favorable to the veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In addition, in March 
2009 and April 2009 records were received from the veteran 
which have not been previously reviewed by the RO.  While the 
veteran did not submit a waiver of agency of original 
jurisdiction review with these records, there is no prejudice 
to the veteran by proceeding with the claim without a waiver 
as the claim is being granted.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2008).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service treatment records are negative for any 
complaints or diagnosis of a psychiatric disorder.

After separation from military service, a March 2004 VA 
outpatient medical report gave a diagnosis of probably mild 
PTSD.  The medical evidence of record shows that the PTSD has 
been consistently diagnosed since March 2004 and that it has 
been related to multiple Vietnam combat stressors.

While the medical evidence of record clearly shows that the 
veteran has a current diagnosis of PTSD that has been related 
to an in-service stressor, the veteran's claim has been 
repeatedly denied on the basis that there was no objective 
evidence that established that the veteran "engaged in combat 
with the enemy" and there was insufficient evidence to 
corroborate his claimed stressors.  See VAOPGCPREC 12-99; 65 
Fed. Reg. 6257 (2000).  Accordingly, for the purposes of this 
appeal, the decision on the veteran's claim depends entirely 
on establishing the occurrence of the claimed stressors.

The veteran's service personnel records show that he served 
in Vietnam from July 1964 to July 1965 and from September 
1965 to October 1966.  During this time, his unit was listed 
as the 258th Signal Detachment and his principal duty was 
listed as avionics electrical equipment repairman.  The 
veteran was awarded the Air Medal

[f]or distinguishing himself by 
meritorious achievement while 
participating in sustained aerial flight 
in support of combat ground forces in the 
Republic of Vietnam during the period 2 
September 1964 to 12 December 1964.  
During this time he actively participated 
in more than twenty-five aerial missions 
over hostile territory in support of 
counterinsurgency operations.

The records show that the veteran accrued numerous hours of 
flight time during his tours in Vietnam.  The veteran 
submitted two Applications for Correction of Military Records 
to the Department of Defense.  The complete response to the 
first application and a significant part of the second are 
currently of record.  


A decision was made on the veteran's first Application for 
Correction of Military Records to the Department of Defense 
in February 2007.  This decision included a detailed review 
of the veteran's service personnel records and stated that 
the veteran's "flight records show he accrued approximately 
169 hours of combat flight time as a crewmember between 
September 1964 and October 1966."  The decision then stated 
that there were 3 separate types of flight categories for 
consideration of the award of the Air Medal during service in 
Vietnam.

Category I missions were characterized by 
air assault and equally dangerous 
missions.  Accrual of 25 hours of flight 
time on Category I missions was required 
to qualify for an award of the [Air 
Medal].  Category II missions were 
characterized by support rendered a 
friendly force immediately before, during 
or immediately following a combat 
operation.  Accrual of 50 hours of flight 
time on Category II missions was required 
to support award of an [Air Medal].  
Category III missions were characterized 
by support of friendly forces not 
connected with an immediate combat 
operation, but which must have been 
accomplished at altitudes which made the 
aircraft at times vulnerable to small 
arms fire, or under hazardous weather or 
terrain conditions.  Accrual of 100 hours 
of flight time on Category III missions 
was required to support an award of the 
[Air Medal].

The February 2007 Department of Defense decision then 
concluded that "the flight records provided by the [Veteran] 
did not clearly identify the Category of missions he was 
involved in."  The Department of Defense then concluded that 
in the absence of other information, "it is logical to 
presume he was involved in Category III missions."  On this 
basis, the decision concluded that the veteran was not 
entitled to an additional Air Medal.

In September 2007, the veteran submitted a second Application 
for Correction of Military Records to the Department of 
Defense.  A decision on the second application was made in 
August 2008.  While the complete decision has not been 
associated with the record, the record does include the final 
decision and 3 pages of the decision, encompassing the 
evaluation of the evidence.  In the evaluation of the 
evidence, the Department of Defense stated that

by 12 December 1964 [the Veteran] had 
accumulated 53.7 Category II mission 
hours and had participated in 66 Category 
II missions.  [He] was awarded the Air 
Medal . . . for 50 Category II flight 
hours and missions.  Three point seven 
Category II mission hours and 16 Category 
II missions were carried over for 
possible later recognition. . . .

For the period 16 December 1964 through 
29 January 1965 . . . the [Veteran] 
accumulated an additional 10 Category II 
missions and 18.4 Category II flight 
hours.  Adding the residual 3.7 Category 
II flight hours and 16 Category II 
missions . . . the [Veteran] had a total 
of 26 Category II missions and 22.1 
Category II flight hours to his 
credit. . . .

for the period April through October 
1966, [the Veteran] participated in 16 
combat missions (Category I missions) and 
accumulated 16.8 hours of flight time as 
a non-crewmember.  [The evidence] also 
shows the [Veteran] accumulated an 
additional 25.4 combat support hours 
(Category II hours).

The August 2008 Department of Defense decision concluded that 
the evidence showed that the veteran was not issued with the 
proper decorations.  As a result, an additional Air Medal and 
a Good Conduct Medal were awarded.

The information contained in the February 2007 and August 
2008 Department of Defense decisions shows that the veteran 
had 97.5 hours of flight time in "Category II" missions and 
16.8 hours of flight time in "Category I" missions.  These 
decisions refer to Category I missions as "combat missions" 
and state that they "were characterized by air assault and 
equally dangerous missions."  These decisions refer to 
Category II missions as "combat support" missions and state 
that they "were characterized by support rendered a friendly 
force immediately before, during or immediately following a 
combat operation."  Accordingly, the evidence of record 
shows that the veteran participated in numerous combat and 
combat support missions during his period of service in 
Vietnam.  As such, the evidence also shows that the veteran 
engaged in combat with the enemy.  See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997) (holding that corroboration does 
not require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."); see also Pentecost v. Principi, 16 
Vet. App. 124, 128-29 (2002) (finding that while the 
veteran's unit records did not specifically show that he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks.").

In this case, the veteran's claimed stressors are related to 
combat, there is no clear and convincing evidence to the 
contrary, and the claimed stressors are consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  Accordingly, the Board finds that the veteran's lay 
statements, combined with the available evidence of record, 
establish the occurrence of his claimed in-service stressors.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  
As such, the Board finds that the veteran has a current 
diagnosis of PTSD that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.  See 38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the veteran's PTSD is 
related to active military service and therefore, service 
connection for PTSD is warranted.  




ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


